DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 3/12/21 and has been entered and made of record. Currently, claims 1-20 and 22 are pending.

Claim Rejections - 35 USC § 112

Applicant’s amendment to claims 1 and 20 has overcome the rejection set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant's arguments filed 3/12/21 have been fully considered but they are not persuasive. 
The applicant asserts Miyasaka (US 2015/0346805) and Saitoh (US 2008/0229426) fail to disclose "wherein the second processor verifies the first program to be executed by the first processor according to a transition instruction to transition a power state of the information processing apparatus to the second power state, and then the information processing apparatus shifts to the second power state if a verification of the first program is successful, and the first Amendment for Application No.: 16/298965Attorney Docket: 10186350US01during the second power state", as set forth in claims 1 and 20. The Examiner respectfully disagrees as the combination of Miyasaka and Saitoh does disclose the above mentioned features. Particularly, Miyasaka discloses three different power states in which each CPU can operate. The first state is the state in which the CPU operates at full capacity at full speed. The second state is the state in which the CPU operates at reduced capacity at an extremely low clock rate or stops operation. The third state is a low speed operating state in which the clock rate of the CPU is lower than in the first state but higher than in the second state (para 61). The first CPU 101 controls switching between the four operating modes according to predetermined specific conditions, and the operating mode is changed by the first CPU 101 when determined appropriate by the first CPU 101. The conditions for determining whether to change the operating mode (switching triggers) are determined based on receiving data, the type of data received, and the time passed without assertion of an operating request. The printer 1 changes the operating mode sequentially one mode at a time from the normal operating mode, to the network standby mode, power-saving mode, and WFI mode, or in the reverse sequence. For example, if the printer 1 is in the normal operating mode and print data is not received through the network for a specific time, the printer 1 changes to the network standby mode. If an operating request is then not received for a specific time while in the network standby mode, the printer 1 changes to the power-saving mode. If an operating request is then not received for a specific time while in the power-saving mode, the printer 1 changes to the WFI mode. Printer 1 is characterized by the arbitration process when the second CPU 102 is in the second state and when the operating state changes. The arbitration process of the first CPU 101 is executed while in the network standby mode and when changing between the normal operating mode and network standby mode. The timing when the first CPU 101 executes the arbitration process is described first. FIG. 3 is a timing chart of exemplary steps in the process changing the operating mode. When the printer 1 is in the normal operating mode and the condition for going from the normal operating mode to 102 outputs a start standby response request to the first CPU 101. This condition is met when, for example, a user command to enter the network standby mode is received, or when a command to execute a process is not received through the network for a specific time. When such a request is received, the first CPU 101 starts the standby response system, and returns acknowledgement (OK) of starting the standby response to the second CPU 102. When this response is received, the second CPU 102 reports the standby response information setting to the first CPU 101. Based on this report, the first CPU 101 sets the standby response information, and returns (replies) completion of the setting. Upon receiving this response, the second CPU 102 outputs to the first CPU 101 a request to confirm if the power-saving mode (off state or low power consumption state) can be entered. If the controller 10 returns OK indicating the power-saving mode can be entered in response to this request, the second CPU 102 reports starting to enter the power-saving mode. When a confirmation reply is received from the first CPU 101 in response to this report, the second CPU 102 enters the power-saving mode (enters the second state). Thereafter, the printer 1 operates in the network standby mode, and when a condition for returning from the network standby mode to the normal operating mode is met, the first CPU 101 requests the second CPU 102 to change (return) from the power-saving mode. This condition is met, for example, when print data is received from the host device. The second CPU 102 receives this request, starts returning from the power-saving mode, and reports the same to the first CPU 101. The second CPU 102 then requests the first CPU 101 to stop the standby response. In response to this request, the first CPU 101 stops the standby response and replies to the second CPU 102. Receiving this response, the second CPU 102 requests resume information (required information when resuming the normal operating mode) from the first CPU 101. In response to this request, the first CPU 101 returns the resume information to the second CPU 102, and the second CPU 102 thus acquires the resume information. Next, the second CPU 102 requests unprocessed packets (data to be processed in the normal operating mode) from the 101. The first CPU 101 then returns the unprocessed packets in response to the request, and the second CPU 102 thus acquires the unprocessed packets. Next, the second CPU 102 reports completing resuming the normal operating mode from the power-saving mode, and the first CPU 101 then acknowledges receiving the report. Miyasaka discloses a first processor (CPU 101) that operates in a power mode, such as network standby, and in a first power state and a second processor (CPU 102) that operates in a power mode, such as network standby, and in a second power state. CPU 101 controls and confirms the shift in power states (paras 68-74). Saitoh discloses an application verification module 63 verifies programs with the use of a key (paras 49-51). The applicant states Saitoh discloses the authenticity of software is verified when the certificate expires and this is different from the condition for verifying the program set forth in claims 1 and 20. The Examiner respectfully disagrees as Saitoh verifies the validity of a software program by checking common route keys stored in memory (para 33). Saitoh further discloses a verification module 62 that transmits a certificate of the common route key to an expiration detection module 61 and confirms an expiration date but Saitoh specifically states that the certificate of the common route key is not expired. Further, the current claim language does not elaborate on the verification of the program and thus does not limit what kind of verification is performed. Therefore, the combination of Miyasaka and Saitoh disclose "wherein the second processor verifies the first program to be executed by the first processor according to a transition instruction to transition a power state of the information processing apparatus to the second power state, and then the information processing apparatus shifts to the second power state if a verification of the first program is successful, and the first processor executes the verified first program Amendment for Application No.: 16/298965Attorney Docket: 10186350US01during the second power state", as set forth in claims 1 and 20.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyasaka et al. (US 2015/0346805), cited in the IDS dated 11/7/19, in view of Saitoh (US 2008/0229426).
Regarding claims 1 and 20, Miyasaka discloses a control method for an information processing apparatus and an information processing apparatus configured to operate in a first power state and to operate in a second power state that consumes less power than power consumed in the first power state, the information processing apparatus comprising: 
a first processor configured to execute a first program during the second power state, wherein the first processor does not execute the first program during the first power state  (see Fig. 1 and paras 51-52 and 61-66, first CPU 101 executes a first program in a one of three of power states and one of four power modes)
a second processor, different from the first processor, configured to execute a second program during the first power state, wherein the second processor does not execute the second program during the second power state (see Fig. 1 and paras 61-66 and 70-74, second CPU 102 executes a program in one of three of power states and one of four power modes, the second power state can be one in which operation is stopped),
wherein the second processor, according to a transition instruction to transition a power state of the information processing apparatus to the second power state, and the information processing apparatus shifts to the second power state and the first processor executes the verified first program during the second power state (see paras 68-74, CPU 101 controls switching between the four operating modes according to predetermined specific conditions, and the operating mode is changed by the first CPU 101 when determined appropriate by the first CPU 101, the conditions for determining whether to change the operating mode (switching 101 controls and confirms the shift in power states).
Miyasaka does not disclose expressly wherein the second processor verifies the first program to be executed by the first processor.
Saitoh discloses wherein the second processor verifies the first program to be executed by the first processor (see Fig. 6 and paras 49-51, application verification module 63 verifies programs with the use of a key).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the verifying of a program, as described by Saitoh, with the system of Miyasaka.
The suggestion/motivation for doing so would have been to ensure the validity of a software program thereby increasing system security.
Therefore, it would have been obvious to combine Saitoh with Miyasaka to obtain the invention as specified in claims 1 and 20.

Regarding claim 2, Saito further discloses wherein the second processor verifies the first program to be executed by the first processor before the information processing apparatus shifts into the second power state (see Fig. 6 and paras 49-51, application verification module 63 verifies programs with the use of a key).  
Regarding claim 3, Miyasaka further discloses an operation unit having a shift key to input the transition instruction to shift the information processing apparatus to the second power state, wherein the second processor verifies the first program to be executed by the first processor after input of the instruction to shift the information processing apparatus to the first power state (see paras 48 and 70, operating panel 20 provides a user interface allowing a user to initiate a shift of power states).  
4, Miyasaka further discloses a network interface configured to connect to a network that is present outside the information processing apparatus (see para 46, a host device is connected to printer 1 and sends data to be printed to printer 1), 
wherein the network interface is supplied with power when the information processing apparatus is in the first power state and when the information processing apparatus is in the second power state (see paras 106 and 118-126, reception interface circuit 106A is supplied with power in the normal mode), 
wherein the network interface receives a transition instruction to shift the information processing apparatus to the first power state (see para 126, when print data is received in WFI mode, the mode is changed to that of some other mode, such as normal mode, to process the print data), and
Saito further discloses wherein the second processor verifies the first program to be executed by the first processor after reception of the transition instruction (see Fig. 6 and paras 49-51, application verification module 63 verifies programs with the use of a key).  
Regarding claim 5, Miyasaka further discloses wherein at least a portion of the first processor is not supplied with power when the information processing apparatus is in the first power state, and wherein at least the portion of the first processor is supplied with power when the information processing apparatus is in the second power state (see Figs. 1 and 2 and paras 28, 61-66 and 70-74, second CPU 101 executes a program in a plurality of power states, shifting between the power states based on satisfied conditions).  
Regarding claim 6, Miyasaka further discloses a memory configured to be supplied with power and to store the first program when the information processing apparatus is in the second power state (see Fig. 1 and para 58, second RAM 110 enters hibernation or low power mode when second CPU 102 does), 
wherein the first processor executes the first program stored in the memory being supplied with power, when the information processing apparatus is in the second power state 101 executes a program in a plurality of power states, shifting between the power states based on satisfied conditions).  
Regarding claim 7, Miyasaka further discloses a memory configured to be supplied with power and to store the first program when the information processing apparatus is in at least the second power state (see Fig. 1 and para 58, second RAM 110 enters hibernation or low power mode when second CPU 102 does), 
wherein the first processor processes, when the information processing apparatus is in the second power state, a return instruction to shift the information processing apparatus from the second power state to the first power state, based on the first program stored in the memory being supplied with power (see Figs. 1 and 2 and paras 28, 61-66 and 70-74, second CPU 102 executes a program in a plurality of power states, shifting between the power states based on satisfied conditions).  
Regarding claim 8, Miyasaka further discloses wherein at least a portion of the second processor is supplied with power when the information processing apparatus is in the first power state, and wherein at least the portion of the second processor is not supplied with power when the information processing apparatus is in the second power state (see Figs. 1 and 2 and paras 28, 61-66 and 70-74, second CPU 102 executes a program in a plurality of power states, shifting between the power states based on satisfied conditions).  
Regarding claim 9, Miyasaka further discloses wherein the second program to be executed by the second processor receives the transition instruction to transition the power state of the information processing apparatus into the second power state (see Figs. 1 and 2 and paras 28, 61-66 and 70-74, second CPU 102 executes a program in a plurality of power states, shifting between the power states based on satisfied conditions).  
Regarding claim 10, Saitoh further discloses wherein the first program is verified using a key corresponding to the first program (see Fig. 6 and paras 49-51, 60, and 73, application 63 verifies programs with the use of a key, when a key expires a message is displayed to the user thereby limiting use of the program).  
Regarding claim 11, Saitoh further discloses wherein the second processor verifies both of the first program to be executed by the first processor and the second program to be executed by the second processor (see Fig. 6 and paras 49-51, 60, and 73, application verification module 63 verifies programs with the use of a key, when a key expires a message is displayed to the user thereby limiting use of the program).  
Regarding claim 12, Saitoh further discloses wherein the second processor verifies the first program before the information processing apparatus shifts to the second power state (see Fig. 6 and paras 49-51, 60, and 73, application verification module 63 verifies programs with the use of a key, when a key expires a message is displayed to the user thereby limiting use of the program).  
Regarding claim 13, Saitoh further discloses wherein a verification program for verifying the program is stored in the information processing apparatus, and the second processor verifies the verification program and verifies the first program according to the verified verification program (see Fig. 6 and paras 49-51, 60, and 73, application verification module 63 verifies programs with the use of a key, when a key expires a message is displayed to the user thereby limiting use of the program).  
Regarding claim 14, Miyasaka further discloses wherein the second processor executes at least an Operating System (OS), and an application program operating on the OS (see para 52, first CPU 101 includes a program operating on an OS).
Regarding claim 15, Saitoh further discloses wherein, in a case where the verification  of the first program fails, the second processor limits the transition to the second power state (see Fig. 6 and paras 49-51, 60, and 73, application verification module 63 verifies programs with the use of a key, when a key expires a message is displayed to the user thereby limiting use of the program).
16, Saitoh further discloses wherein the second processor causes an error message to be displayed and limits the transition to the second power state, in a case where the verification fails (see Fig. 6 and paras 49-51, 60, and 73, application verification module 63 verifies programs with the use of a key, when a key expires a message is displayed to the user thereby limiting use of the program).
Regarding claim 17, Miyasaka further discloses wherein the first power state is a normal power state, and wherein the second power state is a power saving state (see Fig. 1 and paras 61-66 and 70-74, second CPU 102 executes a program in a plurality of power states, shifting between the power states based on satisfied conditions).  
Regarding claim 18, Miyasaka further discloses wherein the power saving state is a state in which power is supplied to a network interface, a fax unit, and a storage unit that stores the program (see para 65, in power saving mode power is supplied to all of the printer but the printer runs at a lower speed).  
Regarding claim 19, Miyasaka further discloses an image forming device configured to form an image, wherein the information processing apparatus is an image forming apparatus (see Fig. 1 and paras 45-48, printer 1 forms an image).
Regarding claim 22, Saito further discloses wherein the second program is verified when the information processing apparatus is started, and the first program is verified when the information processing apparatus is shifted to the second power state (see Fig. 6 and paras 49-51, 60, and 73, application verification module 63 verifies programs with the use of a key, when a key expires a message is displayed to the user thereby limiting use of the program).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677